                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

 ROBERT WIEMER                                                          PLAINTIFF

 v.                                               CAUSE NO. 1:16CV99-LG-RHW

 DENISE RUBINO                                                        DEFENDANT


      ORDER GRANTING IN PART DR. DENISE RUBINO’S MOTION FOR
       ATTORNEYS’ FEES AND COSTS AGAINST NATHAN PRESCOTT

       BEFORE THE COURT is [209] Dr. Denise Rubino’s Motion For Attorneys’

Fees And Costs Against Nathan Prescott, Esq. Rubino seeks $48,848.85 in

attorneys’ fees and costs incurred after Prescott filed a meritless motion to

reconsider on Wiemer’s behalf. Rubino’s Motion has been fully briefed, and after

due consideration of the parties’ submissions, the Court awards Rubino $6656.00 in

attorneys’ fees and $238.50 in costs.

                                   BACKGROUND

       Rubino filed this Motion after the Court granted her motion for Rule 11

sanctions against Prescott and awarded her reasonable attorneys’ fees and costs

incurred “for preparing the Rule 11 motion, the reply in support of the Rule 11

motion, and the opposition to the motion to reconsider.” (Order Granting Mot. for

Sanctions 7, ECF No. 207.) “District courts have considerable discretion to

determine the appropriate sanction for litigants who violate Rule 11.” M2 Tech.,

Inc. v. M2 Software, Inc., 748 F. App’x 588, 590–91 (5th Cir. 2018), cert. denied sub

nom. King Law Grp., PLLC v. M2 Tech., Inc., 139 S. Ct. 1273 (2019). The district
court’s calculation of attorneys’ fees and expenses is reviewed for clear error. Id.

The Supreme Court has made clear that the party seeking sanctions “may recover

‘only the portion of his fees that he would not have paid “but for” the misconduct.’”

Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178, 1186-87 & n.5 (2017)

(emphasis added) (quoting Fox v. Vice, 563 U.S. 826, 836 (2011)).

                                    DISCUSSION

A. Attorneys’ Fees

      “As always, the Court uses the lodestar method to calculate an award of fees.”

Lighthouse Rescue Mission, Inc. v. City of Hattiesburg, Miss., No. 2:12-CV-184-KS-

MTP, 2014 WL 4402229, at *3 (S.D. Miss. Sept. 5, 2014) (citation omitted). The

lodestar is calculated by multiplying the number of hours reasonably expended on

the litigation by the reasonable hourly billing rate. Id.; see Hensley v. Eckerhart,

461 U.S. 424, 433 (1983). “[T]he lodestar method yields a fee that is presumptively

sufficient.” Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 552 (2010) (citations

omitted).

      The Court adopts the hourly rates it has found reasonable for the involved

attorneys and paralegal in its contemporaneous order granting Rubino’s motion for

attorneys’ fees against Wiemer. After review of the attached invoices, however, the

Court finds the number of hours requires adjustment.

      First, the forty-four hours claimed by the Tremblay law firm will be excluded

from the lodestar calculation. The Tremblay invoices contain entries for work on

issues that appear to be unrelated to the Rule 11 motion or the reconsideration



                                          -2-
motion. When the entries do appear related, they generally concern review of work

and communications by the lead attorney, Michael Held of the Phelps Dunbar firm.

The hours expended by the Tremblay firm are not reimbursable because they are

excessive and duplicative for purposes of the lodestar calculation.

      Next, the Phelps Dunbar firm claims a total of 108.1 attorney hours and 20.3

paralegal hours for work on the Rule 11 motion and response to the motion for

reconsideration, resulting in fees of $25,300.50. This number of hours seems

excessive given the status of the case at that point. Wiemer’s failure to cooperate

with his discovery obligations had been brought to the Court’s attention a number

of times. What was missing was evidence that this failure was deliberate, rather

than inadvertent as Wiemer claimed in his reconsideration motion. Once Rubino

obtained copies of Wiemer’s communications with his former counsel, she had the

evidence necessary to show that the motion to reconsider was meritless and that

Prescott had engaged in sanctionable conduct by pursuing it. The communication

records were voluminous, and review of them was only necessary because Prescott

filed the motion to reconsider. But the legal issues were neither novel nor difficult,

and it appears to the Court that the case was overstaffed, particularly to the extent

that the Tremblay firm was involved. Excluding entries that include or consist of

tasks involving the Tremblay firm results in total attorney hours of 80.9, of which

66.8 are attributed to Michael Held and 14.1 are attributed to Christine Whitman.

      Further reduction of this time is appropriate. Rubino’s response to the

motion for reconsideration focused on the contradictions between Wiemer’s



                                         -3-
assertions in the motion to reconsider and the communication records; there is very

little law cited. Rubino’s Rule 11 motion is based on these same contradictions, plus

Prescott’s failure to withdraw the motion for reconsideration when the

contradictions were brought to his attention. Recounting and documenting the

course of events was surely a tedious exercise, but eighty hours of attorney time to

arrive at the filed briefs is excessive – even accounting for the difficulty Rubino

experienced obtaining the communication records in the first instance. See, e.g.,

Worrell v. Hous. CanA Acad., 287 F. App’x 320, 327 (5th Cir. 2008) (approving as

reasonable twelve hours for “making numerous telephone calls, writing several

letters, and drafting a motion to dismiss, a motion for sanctions, and accompanying

briefing”); Turner v. Aurora Australis Lodge, No 1:13cv1-SA-DAS, 2014 WL

5422170, at *2 (N.D. Miss. Oct. 22, 2014) (hours reduced from 34.6 to 9.5 for

response to motion to dismiss, motion for sanctions, and reply to motion for

sanctions). Additionally, the Court finds no evidence that Phelps Dunbar exercised

billing judgment. “Billing judgment requires documentation of the hours charged

and of the hours written off as unproductive, excessive, or redundant.” Saizan v.

Delta Concrete Prod. Co., 448 F.3d 795, 799 (5th Cir. 2006).

      For all of these reasons, the Court will reduce the compensable attorney

hours to twenty-five; twenty of those hours at Held’s billing rate of $210 per hour

and five hours at Whitman’s billing rate of $200 per hour. The Court also reduces

paralegal hours to 11.2, which excludes time entries that either cannot be tied to

the reconsideration or Rule 11 issues (such as those concerning Wiemer’s tax



                                          -4-
returns and business records); are vague; or concern communication with the

Tremblay firm. The lodestar calculations are $4200 for Held, $1000 for Whitman,

and $1456 for paralegal Safaya. None of the Johnson factors require further

adjustment of the lodestar amounts. Prescott will therefore be required to pay

reasonable attorneys’ fees of $6656.00.

B. Costs

      Rubino seeks $3748.35 in costs, consisting entirely of printing and copying

costs between January 2018 and August 2018. In support, Rubino provides Michael

Held’s declaration that these costs were “incurred as a direct result of opposing Dr.

Wiemer’s Motion to Reconsider [Doc. 182], and preparing Dr. Rubino’s Rule 11

Motion [Doc. 186 and 187] and the Reply in Support of the Rule 11 Motion [Doc.

192].” (Held Aff. 1, ECF No. 209-1.) Held further states that the “costs are

reasonable, based on charges in other cases which I have handled, and were

necessary.” (Id.) Rubino also provided a spreadsheet of all of Phelps Dunbar’s costs

for the period between January and August 2018. (Rubino Mot. Atty Fees & Costs

Against Prescott, Ex. A-2, ECF No. 209-3.) Review of the spreadsheet shows that

almost all of the listed printing and copying costs are internal, and the bulk of the

cost - $3509.85 - is in one entry on March 2 for 23,399 copies. (Id. at 2.)

      “[R]eproductions necessarily obtained for use in the case are included within

taxable costs, provided that the prevailing party demonstrates that necessity.”

Fogleman v. ARAMCO (Arabian Am. Oil Co.), 920 F.2d 278, 286 (5th Cir. 1991).

The district court must make a factual determination of whether copies were



                                          -5-
necessarily obtained for use in the case. Id. See also Gagnon v. United

Technisource, Inc., 607 F.3d 1036, 1045 (5th Cir. 2010). The Court’s award of costs

is a matter of its discretion. See Mota v. Univ. of Tex. Hous. Health Science Ctr.,

261 F.3d 512, 529 (5th Cir.2001).

      In the Court’s view, Rubino’s request for copying fees is extraordinarily high

for the issues addressed by the Rule 11 sanctions and reconsideration motions. The

email records used to show Wiemer’s knowledge of the progression of the case were

voluminous, but Rubino does not attempt to show that they approached twenty-

three-thousand pages. Nor is there any way for the Court to determine which of the

copies were necessarily for use in the reconsideration and sanctions motions, as the

default judgment damages hearing was also approaching during this time period.

The Court therefore excludes the large March 2, 2018 copy expense, but allows the

remainder claimed. The costs award is reduced to $238.50.

      IT IS THEREFORE ORDERED AND ADJUDGED that Dr. Denise

Rubino’s Motion For Attorneys’ Fees And Costs Against Nathan Prescott, Esq. is

GRANTED to the extent that Prescott must pay Rubino reasonable attorneys’ fees

of $6656.00 and costs of $238.50. Any other request for relief is denied.

      SO ORDERED AND ADJUDGED this the 12th day of June, 2019.


                                               s/   Louis Guirola, Jr.
                                               LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE




                                         -6-
